DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ALEXEI RASIN,
                                Appellant,

                                    v.

      2080 OCEAN DRIVE CONDOMINIUM ASSOCIATION, INC.,
                         Appellee.

                              No. 4D18-3743

                              [April 1, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. 18-006999.

  Alexei Rasin, North Miami Beach, pro se.

  Therese A. Savona of Cole, Scott & Kissane, P.A., Orlando, Devang
Desai and Emily C. Smith of Gaebe, Mullen, Antonelli & DiMatteo, P.A.,
Coral Gables, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.